ACCEPTED
                                                                                                          01-15-00155-CV
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     7/6/2015 12:20:03 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK

                                  COURT OF APPEAL FOR THE
                                 FIRST DISTRICT AT HOUSTON
                                                                                    FILED IN
CHARLES WADE,                                     §                   1st COURT OF APPEALS
    Appellant,                                    §                       HOUSTON, TEXAS
                                                  §                   7/6/2015 12:20:03 PM
v.                                                § APPELLATE CASE NUMBER
                                                                      CHRISTOPHER A. PRINE
                                                  §    01-15-00155-CV         Clerk
HARRIS COUNTY                                     §
    Appellee.                                     §

                              APPEALLANT REQUEST
                  ADDITION TIME TO FILE MOTION FOR REHEARING
To The Honorable Judge:

        COMES NOW CHARLES WADE, Appellant in this cause and requests that he be allowed

additional time to file motion for rehearing for cause would show the Court as follows:


                                                     I.


        Appellant did not receive actual notice of this Honorable Courts Judgement of June 16,

2015, because Appellant’s computer was being repaired because of corrupted registry from virus

and/or other malware attack.


                                                    II.


        Appellant had no idea that the Judgement had come down on June 16, 2015 and did not

discover this Honorable Courts ruling until June 21, 2015, after computer had been repaired and

Appellant was able to access email. Further Appellant did not and has never received any other

notice of this Judgement through any other means.


        WHEREFORE, pursuant to TEXAS RULES OF APPELLATE PROCEDURE 4.5,

Appellant ask that he be allowed additional time to file Rehearing.

                                                          Respectfully Submitted,
      ,-


    L~ Rat                                 CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9 .5(b ), (d), (e), I hereby certify

that a true and correct copy of the forgoing instrument has been furnished to Edward J. (Nick)

Nicholas, LINEBARGER GOGGAN BLAIR & SAPSON, LLP, 4828 Loop Central Drive, Suite

600, HOUSTON, TEXAS 77081, the following counsel ofrecord by faxing to (713) 844-3504, by



addressed and transmitted, June 3, 20.Ll..




                                                     Charles R Wade, Pro Se
                                                     4318 Woodmont Street
                                                    ,Houston, Texas 77045
                                                     713-434-0127

Shelly Raymond Wade
8114 Hideaway Lake Circle
Spring, TX 77389
Efile. Texas.gov

Dr. Alex Melvin Wade, Jr.
01624189
Mark W. Stiles
3060 FM 3514
Beaumont, Texas 77705
United States mail

Dianne Ruth Winzer
Aka Dianne Ruth Wade
13518 Windy Willow Drive
Missouri City, TX 77 489
Efile. Texas.gov

Liberace Wade
8152 Scenic Hwy., Ste. C
Baton Rouge, LA 70807
Efile.Texas.gov

                                                3
Gary Bernard Wade
15206 Wimberly Park Dr.
Houston, TX 77049
Efile.Texas.gov

Patsy Wade
Rt. 4 Box 4860
San Augustine, TX 75972
Efile.Texas.gov

Janice Faye Coleman
16727 Lone Quail Ct
Missouri City, TX 77 489
Efil e. Texas.gov

Perdue, Brandon, Fielder, Collins & Mott
Attorneys for Five Corners Improvement District
1235 N. Loop West, Suite 600
Houston, Texas 77008
Via Facsimile: (713) 862-1429

Attorney Annie Briscoe
1217 Prairie Street
Houston, Texas 77002
(713) 270-8732
Efile. Texas.gov




                                                  Charles R Wade, Pro Se
                                                  4318 Woodmont
                                                  Houston, Texas 77045
                                                  713-434-0127
                                                  Date: June 3, 2015




                                           4